Exhibit 10.26

 

SECOND AMENDED AND RESTATED CONSOLIDATED GUARANTY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CONSOLIDATED GUARANTY AGREEMENT (this
“Agreement”) is made and given as of January 20, 2006 by INTERCONTINENTAL HOTELS
GROUP PLC, a corporation organized and existing under the laws of England and
Wales (the “Guarantor”), for the benefit of HPT TRS IHG-1, INC., a Maryland
corporation (together with its successors and assigns, “TRS1”), HPT TRS IHG-2,
INC., a Maryland corporation (together with its successors and assigns, “TRS2”),
HPT TRS IHG-3, INC., a Maryland corporation (together with its successors and
assigns, “TRS3”), HPT IHG PR, INC., a Puerto Rico corporation (together with its
successors and assigns, “PR Landlord”), (from and after the JM Lease (as
hereinafter defined) is executed) JM LANDLORD (as hereinafter defined) and
HOSPITALITY PROPERTIES TRUST, a Maryland real estate investment trust together
with its successors and assigns, “Trust”; and Trust together with TRS1, TRS2,
TRS3, PR Landlord and (subject to the delivery of the JM Lease (as hereinafter),
the JM Landlord, collectively, “HPT” or the “HPT Parties”).

 

W I T N E S S E T H :

 

WHEREAS, InterContinental Hotels Group PLC (now known as InterContinental Hotels
Limited) (“Old Guarantor”) entered into that certain Amended and Restated
Consolidated Guaranty Agreement, dated as of February 16, 2005 (the “Existing
Guaranty”), for the benefit of the HPT Parties; and

 

WHEREAS, Guarantor assumed all of the obligations of Old Guarantor under the
Existing Guaranty pursuant to that certain Assumption, Termination and Amendment
Agreement dated as of July 1, 2005 between Old Guarantor and Guarantor; and

 

WHEREAS, it is a condition precedent to TRS3 entering into the IHG5 Management
Agreement (as hereinafter defined) and the consummation of certain other
transactions contemplated by the Transaction Documents (as defined in the IHG5
Management Agreement) that the Guarantor enter into this Agreement; and

 

WHEREAS, the transactions contemplated by the Guaranteed Agreements (as
hereinafter defined) and the Transaction Documents are of direct material
benefit to the Guarantor;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 


1.                                      CERTAIN TERMS. CAPITALIZED TERMS USED
BUT NOT DEFINED HEREIN HAVE THE MEANING ASCRIBED THERETO IN THE IHG5 MANAGEMENT
AGREEMENT. THE FOLLOWING TERMS AS USED IN THIS AGREEMENT SHALL HAVE THE MEANINGS
SET

 

--------------------------------------------------------------------------------


 


FORTH BELOW:


 

“Accounting Principles” shall mean generally accepted accounting principles, as
adopted in the United States of America, consistently applied or, if the
Guarantor’s principal place of business is the United Kingdom, generally
accepted accounting principles, as adopted in the United Kingdom, consistently
applied.

 

“Base Guaranteed Amount” shall mean the sum of One Hundred Twenty Five Million
Dollars ($125,000,000).

 

“Candlewood Hotels” shall mean the Hotels, as defined therein, under the
Candlewood Management Agreement.

 

“Candlewood Management Agreement” shall mean that certain Management Agreement,
dated as of October 27, 2003, between TRS1 and InterContinental Hotels Group
Resources, Inc., as the same may be amended, modified, supplemented, or
otherwise altered from time to time.

 

“Collateral Agency Agreement” shall mean a written agreement, in form and
substance reasonably acceptable to HPT, among HPT, the Guarantor and the
Collateral Agent pursuant to which the Collateral Agent shall agree to hold any
cash delivered to such Collateral Agent pursuant to the terms of this Agreement
as collateral agent on behalf of HPT, as the same may hereafter be amended,
restated, modified, supplemented, or otherwise altered. Among other things, the
Collateral Agency Agreement shall provide that (a) the Collateral Agent shall
look solely to the Guarantor for any amounts owed to the Collateral Agent in
connection with such agreement, (b) the Collateral Agent shall not offset any
amount owed to the Collateral Agent against the cash delivered to it pursuant to
the Collateral Agency Agreement and this Agreement, (c) the Collateral Agent
shall hold such cash as trust funds and not commingle such cash with any assets
of the Collateral Agent and (d) HPT shall be entitled to apply any cash
collateral held by the Collateral Agent to the overdue obligations of the
Guarantor hereunder in such order and at such times as HPT may determine in its
sole judgment.

 

“Collateral Agent” shall mean a bank or other financial institution reasonably
acceptable to HPT having a rating of not less than BBB-/Baa3 rating from the
Rating Agencies, which bank or other financial institution is the collateral
agent under the Collateral Agency Agreement as such collateral agent may be
replaced in accordance with the terms of the Collateral Agency Agreement.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Excess JM Amounts” shall mean, with respect to any “Fiscal Year,” as defined
therein, under the JM Lease, the excess, if any, of (i) the “Gross Revenues,” as
defined therein, under the JM Lease, over (ii) (a) “Operating Costs,” “Minimum
Rent,” and “Additional Rent”,

 

--------------------------------------------------------------------------------


 

each as defined therein, under the JM Lease, (b) amounts deposited into the
“FF&E Reserve” pursuant to Section 5.1.2 of the JM Lease, (c) an imputed
management fee of five percent (5%), (d) amounts advanced by the JM Tenant under
the JM Guaranty and (e) amounts advanced by the JM Tenant to replenish the
Deposit.

 

“Guaranteed Agreements” shall mean, collectively, the Management Agreements, the
PR Lease and, when it becomes effective, the JM Lease.

 

“Guaranteed Obligations” shall mean the payment to TRS1, TRS2, TRS3, PR
Landlord, JM Landlord (once the JM Lease becomes effective) and Trust, as
applicable, of: (a) all of the Owner’s First Priority as and when due under the
Candlewood Management Agreement determined without respect to Gross Revenues
thereunder or Operating Profits thereunder; (b) subject to, and in accordance
with, the provisions of Section 10 hereof, all of the Owner’s First Priority as
and when due under the IHG4 Management Agreement determined without respect to
Gross Revenues thereunder or Operating Profits thereunder; (c) all of the
Owner’s Priority as and when due under the Staybridge Management Agreement
determined without respect to Gross Revenues thereunder or Operating Profits
thereunder; (d) subject to, and in accordance with, the provisions of Section 10
hereof, all of the Owner’s First Priority as and when due under the IHG5
Management Agreement determined without respect to Gross Revenues thereunder or
Operating Profits thereunder; (e) all of the Minimum Rent as and when due under
the PR Lease; (f) all of the Minimum Rent as and when due under the JM Lease;
and (g) any and all liquidated damages due to any of the HPT Parties under any
of the Guaranteed Agreements.

 

“IHG4 Coverage Date” shall mean the date which is the day after the second
consecutive calendar year for which the IHG4 Coverage Ratio is equal to or
exceeds 1.3.

 

“IHG4 Coverage Ratio” shall mean for any period the quotient of (i) the sum of
the numerators used in calculating both the PR Rent Coverage Ratio under this
Agreement and the Priority Coverage Ratio under the IHG4 Management Agreement
for such period, divided by (ii) the sum of the denominators used in calculating
both the PR Rent Coverage Ratio under this Agreement and the Priority Coverage
Ratio under the IHG4 Management Agreement for such period.

 

“IHG4 Guaranteed Obligations” shall mean the Guaranteed Obligations described
under clauses (b), (e) and, to the extent relating to the IHG4 Management
Agreement or the PR Lease, (g), of the definition of the term “Guaranteed
Obligations” herein.

 

“IHG4 Management Agreement” shall mean that certain Amended and Restated
Management Agreement, dated as of January 6, 2006, between TRS2 and IHG
Management (Maryland) LLC and InterContinental Hotels Group (Canada), Inc. as
the same may be amended, modified, supplemented, or otherwise altered from time
to time.

 

3

--------------------------------------------------------------------------------


 

“IHG4 Severance Date” shall have the meaning given such term in Section 10 of
this Agreement.

 

“IHG5 Coverage Date” shall mean the date which is the day after the second
consecutive calendar year for which the IHG5 Priority Coverage Ratio has equaled
or exceeded 1.3.

 

“IHG5 Guaranteed Obligations” shall mean the Guaranteed Obligations described
under clauses (d), (f) and, to the extent relating to the IHG5 Management
Agreement or the JM Lease, (g), of the definition of the term “Guaranteed
Obligations” herein.

 

“IHG5 Management Agreement” shall mean that certain Management Agreement dated
as January    , 2006 between TRS3 and IHG Management (Maryland) LLC, as the same
may be amended, modified, supplemented, or otherwise altered.

 

“IHG5 Priority Coverage Ratio” shall mean, for any period, an amount equal to
the quotient of (i) the excess of (a) the sum of the numerators used in
calculating both the JM Rent Coverage Ratio under this Agreement and the
Priority Coverage Ratio under the IHG5 Management Agreement for such period,
over (b) the sum of (A) any advances made by TRS3 on account of Working Capital
under the IHG5 Management Agreement for such period, and (B) amounts drawn on
the Deposit (and not replenished) under the Deposit Agreement or this Guaranty
for such period, (ii) divided by (ii) the sum of the Owner’s First Priority and
the Owner’s Second Priority.

 

“IHG5 Severance Date” shall have the meaning given such term in Section 10 of
this Agreement.

 

“JM Guaranty” shall mean that certain Guaranty Agreement to be executed and
delivered in connection with the closing under the JM Stock Agreement, from JM
Tenant to TRS3 and Trust, as the same may hereafter be amended, restated,
modified, supplemented, or otherwise altered.

 

“JM Landlord” shall have the meaning given to the term “Landlord” in the JM
Lease.

 

“JM Minimum Rent” shall have the meaning given to the term “Minimum Rent” in the
JM Lease.

 

“JM Operating Costs” shall have the meaning given to the term “Operating Costs”
in the JM Lease.

 

“JM Rent Coverage Ratio”  shall mean for any period, the quotient of (a) the
excess of JM Total Hotel Sales over the sum of (i) JM Operating Costs (other
than JM Minimum Rent and JM Additional Rent) for such period and (ii) an imputed
reserve for Capital Expenses equal to six percent (6%) of JM Total Hotel Sales
for such period, divided by (b) the sum of JM Minimum Rent for such period.

 

4

--------------------------------------------------------------------------------


 

“JM Stock Agreement” shall have the meaning given such term in the IHG5
Management Agreement.

 

“JM Tenant” shall mean the tenant under the JM Lease.

 

“JM Total Hotel Sales” shall have the meaning given to the term “Total Hotel
Sales” in the JM Lease.

 

“Management Agreements” shall mean the Staybridge Management Agreement, the
Candlewood Management Agreement, the IHG4 Management Agreement and the IHG5
Management Agreement, collectively.

 

“Managers” shall mean InterContinental Hotels Group Resources, Inc., IHG
Management (Maryland) LLC and InterContinental Hotels Group (Canada), Inc.,
collectively.

 

“New Candlewood Guaranty” shall mean a Guaranty Agreement made by the Guarantor
in favor of TRS1 and HPT and otherwise in the form attached hereto as Exhibit A.

 

“New Guaranties” shall mean the New Candlewood Guaranty and the New Staybridge
Guaranty, collectively.

 

“New Staybridge Guaranty” shall mean a Guaranty Agreement made by the Guarantor
in favor of TRS1 and HPT and otherwise in the form attached hereto as Exhibit B.

 

“Original Staybridge Guaranty” shall mean that certain Guaranty Agreement, dated
as of July 1, 2003, made by Old Guarantor for the benefit of TRS1 in connection
with the Staybridge Management Agreement, as amended by that certain First
Amendment to Guaranty Agreement, dated as of September 18, 2003.

 

“Original Candlewood Guaranty” shall mean that certain Guaranty Agreement, dated
as of October 27, 2003, made by Old Guarantor for the benefit of TRS2 in
connection with the Candlewood Management Agreement.

 

“Other Severance Date” shall have the meaning given such term in Section 10 of
this Agreement.

 

“Outstanding Balance” shall mean, from time to time, the Base Guaranteed Amount,
less the excess of (i) the aggregate amount paid by the Guarantor under Section
3 hereof over (ii) the sum of the aggregate of (a) any amounts reimbursed to the
Guarantor pursuant to the terms of the Management Agreements and (b) the
aggregate amount of the sum of the Excess JM Amounts determined for each “Fiscal
Year,” as defined therein, under the JM Lease from and after the effective date
of the JM Lease, which amounts shall be determined, for each such Fiscal Year as
the lesser of (i) the Excess JM Amount for such Fiscal Year or (ii) the excess
of (A) the Base Guaranteed Amount over (B) the then Outstanding Balance as of
the last day of such Fiscal Year.

 

5

--------------------------------------------------------------------------------


 

“PR Additional Rent” shall have the meaning given to the term “Additional Rent”
in the PR Lease.

 

“PR Guaranty” shall mean that certain Guaranty Agreement dated as of February
16, 2005 from PR Tenant to TRS2 and Trust, as the same may hereafter be amended,
restated, modified, supplemented, or otherwise altered.

 

“PR Operating Costs” shall have the meaning given to the term “Operating Costs”
in the PR Lease.

 

“PR Rent Coverage Ratio”  shall mean for any period, the quotient of (a) the
excess of PR Total Hotel Sales over the sum of (i) PR Operating Costs (other
than PR Minimum Rent and PR Additional Rent) and (ii) an imputed reserve for
Capital Expenses equal to five percent (5%) of Total Hotel Sales for such
period, divided by (b) the sum of PR Minimum Rent for such period.

 

“PR Minimum Rent” shall have the meaning given to the term “Minimum Rent” in the
PR Lease.

 

“PR Tenant” shall mean the tenant under the PR Lease.

 

“PR Total Hotel Sales” shall have the meaning given to the term “Total Hotel
Sales” in the PR Lease.

 

“Provide Collateral” or “Provided Collateral” shall mean:

 

(a)                                                          delivery to HPT of
(i) a Satisfactory Letter of Credit or (ii) cash in an amount equal to the then
Outstanding Balance; or

 

(b)                                                         the deposit of cash
equal to the then Outstanding Balance with the Collateral Agent to be held by
the Collateral Agent in accordance with the Collateral Agency Agreement
provided:(i) the Collateral Agency Agreement has been executed and delivered by
the parties thereto; (ii) HPT has a perfected first priority security interest
in any cash delivered to the Collateral Agent; (iii) HPT has received favorable
opinions of counsel, in form and substance reasonably satisfactory to HPT, with
respect to such perfected first priority interest, the valid existence and good
standing of the other parties to the Collateral Agency Agreement, the due
execution and delivery thereof by such other parties, the enforceability of the
Collateral Agency Agreement against such parties, and that any cash held by the
Collateral Agent pursuant to the Collateral Agency Agreement shall not be
“property of the estate” of Collateral Agent should any event described in
Sections 17.1(a), (b) or (c) of the IHG4 Management Agreement or the IHG5
Management Agreement occur with respect to the Collateral Agent; or

 

(c)                                                          delivery to HPT of
other collateral satisfactory to HPT in its good faith discretion to secure the
Guaranteed Obligations;

 

6

--------------------------------------------------------------------------------


 

provided, however, the Guarantor shall not be deemed to have Provided Collateral
if at any time the Outstanding Balance exceeds the sum of (i) the then remaining
balance drawable under the Satisfactory Letter of Credit or the balance of the
cash deposited by the Guarantor hereunder, plus (ii) proceeds of any
Satisfactory Letter of Credit or cash deposited hereunder, in either case,
applied to the Guaranteed Obligations.

 

“Rating Agencies” shall mean, collectively, Standards & Poor’s Rating Services
or its successors and Moody’s Investor Services, Inc. or its successors;
provided, however, if the Rating Agencies (i) cease operations without
successors or (ii) cease to issue credit ratings, “Rating Agencies” shall mean a
nationally recognized organization periodically issuing ratings of the financial
strength and/or credit of United States domestic and international banking
institutions reasonably agreed to by HPT and the Guarantor.

 

“Reorganization” shall mean any merger, consolidation, reorganization, change of
control or any transaction pursuant to which the Guarantor shall be or become a
Subsidiary of any other Person.

 

“Satisfactory Letter of Credit” shall mean a clean irrevocable letter of credit
in form and substance reasonably satisfactory to HPT in an amount equal to the
Outstanding Balance issued by a bank with a credit rating of not less than A2/A
(or, if after the date hereof the system of ratings used by the Rating Agencies
changes in a material way, their then equivalents of such credit rating in HPT’s
reasonable judgment) from the Rating Agencies, having an expiration date of not
earlier than one year after the date on which it was issued and which permits
for partial draws.

 

“Severance Date” shall mean, (i) with respect to the IHG4 Guaranteed
Obligations, the IHG4 Severance Date, (ii) with respect to the IHG5 Guaranteed
Obligations, the IHG5 Severance Date, and (iii) with respect to the Guaranteed
Obligations relating to the Staybridge and Candlewood Hotels, the Other
Severance Date.

 

“Staybridge and Candlewood Hotels” shall mean, collectively, the Staybridge
Hotels and the Candlewood Hotels.

 

“Staybridge Hotels” shall mean the Hotels, as defined therein, under the
Staybridge Management Agreement.

 

“Staybridge Management Agreement” shall mean that certain Management Agreement,
dated as of July 1, 2003, between TRS1 and InterContinental Hotels Group
Resources, Inc., as amended by that certain First Amendment to Management
Agreement dated as of September 18, 2003, that certain Second Amendment to
Management Agreement dated as of March, 2004, that certain Third Amendment to
Management Agreement dated as of February 16, 2005 and that certain Fourth
Amendment to Management Agreement dated as of January 6, 2006, as the same may
be further amended, modified, supplemented, or otherwise altered from time to
time.

 

7

--------------------------------------------------------------------------------


 

“Staybridge Priority Coverage Ratio” shall mean, for any period, the ratio of
(a) the excess of Gross Revenue under the Staybridge Management Agreement for
such period over the sum of the amounts distributed or applied for such period
pursuant to Sections 10.1(a), (b) (determined as though the Reserve Percentage
thereunder for the Expansion Hotels (as defined in the Staybridge Management
Agreement) was at all times five percent (5%)), (e), (g), (h), (i), (k) and (l)
of the Staybridge Management Agreement, to (b) the sum for such period of
Owner’s Priority under that Agreement and Owner’s Percentage Priority under that
Agreement.

 

“Substitute Guarantor” shall mean a Person who assumes the Guarantor’s
obligations hereunder in accordance with the terms of Section 2.7 below and is
either (a) a Person who satisfies the Rating Agencies’ requirements for a single
purpose bankruptcy remote entity who has Provided Collateral or (b) a Person(s)
with (i) a tangible net worth determined in accordance with the Accounting
Principles of not less than Seven Hundred Fifty Million Dollars ($750,000,000)
and (ii) unencumbered assets with a fair market value of not less than One
Hundred Million Dollars (exclusive of any note, instrument, security or claim
issued by, against or in any way dependent on the credit of, an Affiliate of
Guarantor).

 


2.                                      REPRESENTATIONS AND COVENANTS. THE
GUARANTOR REPRESENTS, WARRANTS, COVENANTS AND AGREES THAT:


 


2.1                               VALIDITY OF AGREEMENT. THE GUARANTOR HAS DULY
AND VALIDLY EXECUTED AND DELIVERED THIS AGREEMENT; THIS AGREEMENT CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF THE GUARANTOR, ENFORCEABLE AGAINST
THE GUARANTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS OF
GENERAL APPLICATION AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS; AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED
BY ALL REQUISITE ACTION OF THE GUARANTOR AND SUCH EXECUTION, DELIVERY AND
PERFORMANCE BY THE GUARANTOR WILL NOT RESULT IN ANY BREACH OF THE TERMS,
CONDITIONS OR PROVISIONS OF, OR CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN THE CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY OF THE
PROPERTY OR ASSETS OF THE GUARANTOR PURSUANT TO THE TERMS OF, ANY INDENTURE,
MORTGAGE, DEED OF TRUST, NOTE, OTHER EVIDENCE OF INDEBTEDNESS, AGREEMENT OR
OTHER INSTRUMENT TO WHICH THE GUARANTOR IS A PARTY OR BY WHICH THE GUARANTOR OR
ANY PROPERTY OR ASSETS OF THE GUARANTOR IS BOUND, OR VIOLATE ANY PROVISION OF
LAW APPLICABLE TO THE GUARANTOR, OR ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR
DECREE OF ANY COURT APPLICABLE TO THE GUARANTOR OR ANY ORDER OR OTHER PUBLIC
REGULATION OF ANY GOVERNMENTAL COMMISSION, BUREAU OR ADMINISTRATIVE AGENCY
APPLICABLE TO THE GUARANTOR.


 


2.2                               PAYMENT OF EXPENSES. THE GUARANTOR AGREES, AS
PRINCIPAL OBLIGOR AND NOT AS GUARANTOR ONLY, TO PAY TO HPT FORTHWITH, UPON
DEMAND, IN IMMEDIATELY AVAILABLE FEDERAL FUNDS, ALL COSTS AND EXPENSES
(INCLUDING COURT COSTS AND REASONABLE LEGAL EXPENSES) INCURRED OR EXPENDED BY
HPT IN CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT, TOGETHER WITH

 

8

--------------------------------------------------------------------------------


 


INTEREST AT THE INTEREST RATE ON AMOUNTS RECOVERABLE UNDER THIS AGREEMENT FROM
THE TIME SUCH AMOUNTS BECOME DUE UNTIL PAYMENT.


 


2.3                               REPORTS. THE GUARANTOR SHALL TIMELY DELIVER TO
HPT THE CONSOLIDATED FINANCIALS REQUIRED UNDER THE GUARANTEED AGREEMENTS AND
OTHERWISE COMPLY WITH THE TERMS OF THE GUARANTEED AGREEMENTS APPLICABLE TO IT.


 


2.4                               FINANCIAL CONDITION OF GUARANTOR; STATUS OF
GUARANTOR. SO LONG AS THE GUARANTOR’S OBLIGATIONS UNDER SECTION 3 BELOW ARE
OUTSTANDING, UNLESS THE GUARANTOR SHALL HAVE PROVIDED COLLATERAL TO SECURE ITS
OBLIGATIONS HEREUNDER:


 


(A)                                  THE GUARANTOR SHALL AT ALL TIMES MAINTAIN A
TANGIBLE NET WORTH DETERMINED IN ACCORDANCE WITH THE ACCOUNTING PRINCIPLES IN AN
AMOUNT NOT LESS THAN FIVE HUNDRED MILLION DOLLARS ($500,000,000) OR IF THERE HAS
BEEN A REORGANIZATION, OR IF THE GUARANTOR IS NOT THE ORIGINALLY NAMED
GUARANTOR, SEVEN HUNDRED FIFTY MILLION DOLLARS ($750,000,000); AND


 


(B)                                 THE GUARANTOR SHALL NOT ENGAGE IN ANY
REORGANIZATION UNLESS FOLLOWING SUCH REORGANIZATION IT HAS (I) A TANGIBLE NET
WORTH DETERMINED IN ACCORDANCE WITH THE ACCOUNTING PRINCIPLES IN AN AMOUNT NOT
LESS THAN SEVEN HUNDRED FIFTY MILLION DOLLARS ($750,000,000) AND (II)
UNENCUMBERED ASSETS WITH A FAIR MARKET VALUE OF NOT LESS THAN ONE HUNDRED
MILLION DOLLARS ($100,000,000) (EXCLUSIVE OF ANY NOTE, INSTRUMENT, SECURITY OR
CLAIM ISSUED BY, AGAINST OR IN ANY WAY DEPENDENT ON THE CREDIT OF, AN AFFILIATE
OF GUARANTOR).


 


2.5                               SECURITY.


 


(A)                                  UPON THE TERMINATION OF THE GUARANTOR’S
OBLIGATIONS UNDER SECTION 3 OR IF THE OUTSTANDING BALANCE EQUALS ZERO DOLLARS
($0), HPT WILL RETURN TO THE GUARANTOR ANY SATISFACTORY LETTER OF CREDIT
PREVIOUSLY DELIVERED TO HPT OR ANY UNAPPLIED CASH COLLATERAL THEN BEING HELD BY
HPT HEREUNDER AND SHALL DIRECT THE COLLATERAL AGENT TO RETURN ANY CASH BEING
HELD BY IT UNDER THE COLLATERAL AGENCY AGREEMENT TO THE GUARANTOR.


 


(B)                                 HPT SHALL BE ENTITLED TO DRAW UPON ANY
SATISFACTORY LETTER OF CREDIT DELIVERED TO IT (I) FOR THE FULL AMOUNT THEREOF IF
AT ANY TIME THERE IS LESS THAN THIRTY (30) DAYS UNTIL THE EXPIRY DATE OF SUCH
SATISFACTORY LETTER OF CREDIT; (II) FOR THE FULL AMOUNT THEREOF IF THE BANK THAT
ISSUED SUCH SATISFACTORY LETTER OF CREDIT SHALL NOT HAVE A CREDIT RATING OF AT
LEAST A/A2 (OR, IF AFTER THE DATE HEREOF THE SYSTEM OF RATINGS USED BY THE
RATING AGENCIES CHANGES IN A MATERIAL WAY, THEIR THEN EQUIVALENTS IN HPT’S
REASONABLE JUDGMENT) FROM THE RATING AGENCIES AND SUCH SATISFACTORY LETTER OF
CREDIT SHALL NOT HAVE BEEN REPLACED WITHIN THIRTY (30) DAYS WITH A NEW
SATISFACTORY LETTER OF CREDIT DELIVERED TO HPT; OR (III) TO THE EXTENT AND IN
THE AMOUNTS THEN DUE AND PAYABLE HEREUNDER, IF THE GUARANTOR SHALL FAIL TO PAY
OR PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT IN ACCORDANCE WITH THE
TERMS HEREOF.

 

9

--------------------------------------------------------------------------------


 


(C)                                  HPT SHALL BE ENTITLED TO APPLY ANY CASH
COLLATERAL HELD BY IT OR THE COLLATERAL AGENT TO THE OVERDUE OBLIGATIONS OF THE
GUARANTOR HEREUNDER IN SUCH ORDER AND AT SUCH TIMES AS HPT MAY DETERMINE IN ITS
SOLE JUDGMENT. ANY CASH COLLATERAL HELD BY HPT SHALL NOT BE COMMINGLED WITH ITS
OTHER FUNDS, AND SHALL BE INVESTED, AT THE GUARANTOR’S RISK, IN INTEREST BEARING
INVESTMENTS REASONABLY ACCEPTABLE TO THE GUARANTOR. ANY INTEREST ON SUCH CASH
COLLATERAL, AND ANY LOSSES IN SUCH INVESTMENTS, SHALL BELONG TO IHG.


 


2.6                               LEGAL EXISTENCE. THE GUARANTOR SHALL DO OR
CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE AND KEEP IN FULL FORCE AND
EFFECT ITS CORPORATE EXISTENCE. THE GUARANTOR HAS APPOINTED ATTORNEYS ALSTON &
BIRD LLP, HAVING AN ADDRESS AT 1201 WEST PEACHTREE STREET, ATLANTA, GEORGIA
30309-3424, ATTN:  MANAGING PARTNER AS ITS AGENT FOR SERVICE OF PROCESS. THE
GUARANTOR ACKNOWLEDGES AND AGREES THAT SERVICE OF PROCESS ON SUCH AGENT SHALL
CONSTITUTE SERVICE OF PROCESS ON GUARANTOR WITH RESPECT TO ANY AND ALL CLAIMS
HEREUNDER, UNDER THE GUARANTEED AGREEMENTS OR UNDER ANY TRANSACTION DOCUMENT.


 


2.7                               SUBSTITUTE GUARANTOR. THE THEN GUARANTOR (THE
“DEPARTING GUARANTOR”) SHALL BE RELEASED FROM OBLIGATIONS UNDER SECTION 3 HEREOF
ON THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  A SUBSTITUTE GUARANTOR SHALL ASSUME
PURSUANT TO A WRITTEN INSTRUMENT SATISFACTORY TO HPT ALL OF THE GUARANTOR’S
OBLIGATIONS HEREUNDER; AND


 


(B)                                 HPT SHALL RECEIVE AN OPINION OF COUNSEL
SATISFACTORY TO HPT WITH RESPECT TO, AMONG OTHER THINGS, THE EXISTENCE AND GOOD
STANDING OF THE SUBSTITUTE GUARANTOR AND THE DUE EXECUTION, DELIVERY AND
ENFORCEABILITY OF SUCH ASSUMPTION.


 

Upon the satisfaction of the foregoing conditions and the expiration of all
applicable preference or similar periods, HPT shall deliver a release to the
Departing Guarantor of its obligations under Section 3 hereof and the Substitute
Guarantor shall be deemed the “Guarantor” hereunder. Further, if the Substitute
Guarantor has Provided Collateral or has (i) a tangible net worth determined in
accordance with the Accounting Principles of not less than Seven Hundred Fifty
Million Dollars ($750,000,000) and (ii) unencumbered assets with a fair market
value of not less than One Hundred Million Dollars (exclusive of any note,
instrument, security or claim issued by, against or in any way dependent on the
credit of, an Affiliate of Guarantor), HPT shall return to the Departing
Guarantor any letter of credit or cash delivered by the Departing Guarantor and
held by HPT hereunder and shall direct the Collateral Agent to return to the
Departing Guarantor any cash delivered by the Departing Guarantor and held by
such Collateral Agent pursuant to the terms of the Collateral Agency Agreement.

 

10

--------------------------------------------------------------------------------


 


3.                                      GUARANTEE.


 


(A)                                  THE GUARANTOR HEREBY UNCONDITIONALLY
GUARANTEES THAT THE GUARANTEED OBLIGATIONS WHICH BECOME DUE AND PAYABLE SHALL BE
PAID IN FULL WHEN DUE AND PAYABLE SUBJECT TO ANY APPLICABLE CURE PERIODS,
WHETHER UPON DEMAND, AT THE STATED OR ACCELERATED MATURITY THEREOF OR UPON ANY
MANDATORY OR VOLUNTARY PREPAYMENT PURSUANT TO ANY GUARANTEED AGREEMENT, OR
OTHERWISE.


 


(B)                                 THIS GUARANTEE IS A GUARANTEE OF PAYMENT AND
NOT OF COLLECTIBILITY AND IS ABSOLUTE AND IN NO WAY CONDITIONAL OR CONTINGENT.
IN CASE ANY PART OF THE GUARANTEED OBLIGATIONS SHALL NOT HAVE BEEN PAID WHEN DUE
AND PAYABLE OR PERFORMED AT THE TIME PERFORMANCE IS REQUIRED, SUBJECT TO ANY
APPLICABLE CURE PERIODS, THE GUARANTOR SHALL, PAY OR CAUSE TO BE PAID TO HPT THE
AMOUNT THEREOF AS IS THEN DUE AND PAYABLE AND UNPAID (INCLUDING INTEREST AND
OTHER CHARGES, IF ANY, DUE THEREON THROUGH THE DATE OF PAYMENT IN ACCORDANCE
WITH THE APPLICABLE PROVISIONS OF THE TRANSACTION DOCUMENTS) OR PERFORM OR CAUSE
TO BE PERFORMED SUCH OBLIGATIONS IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS.
SIMULTANEOUSLY WITH THE GIVING OF ANY NOTICE OF DEFAULT TO THE MANAGERS OR PR
TENANT UNDER THE GUARANTEED AGREEMENTS, TRS1, TRS2, TRS3, PR LANDLORD OR JM
LANDLORD, AS APPLICABLE, SHALL GIVE A COPY OF SUCH NOTICE TO THE GUARANTOR.
TRS1, TRS2, TRS3, PR LANDLORD OR JM LANDLORD, AS APPLICABLE, SHALL ACCEPT ANY
CURE OF SUCH DEFAULT BY THE GUARANTOR PROVIDED SUCH CURE IS COMPLETED WITHIN THE
APPLICABLE CURE PERIOD UNDER THE APPLICABLE GUARANTEED AGREEMENT.


 


4.                                      UNENFORCEABILITY OF GUARANTEED
OBLIGATIONS, ETC. IF THE MANAGERS, PR TENANT OR (WHEN THE JM LEASE BECOMES
EFFECTIVE) JM TENANT ARE FOR ANY REASON UNDER NO LEGAL OBLIGATION TO DISCHARGE
ANY OF THE GUARANTEED OBLIGATIONS, OR IF ANY OTHER MONEYS INCLUDED IN THE
GUARANTEED OBLIGATIONS HAVE BECOME UNRECOVERABLE FROM THE MANAGERS, PR TENANT OR
(WHEN THE JM LEASE BECOMES EFFECTIVE) JM TENANT BY OPERATION OF LAW OR FOR ANY
OTHER REASON, INCLUDING, WITHOUT LIMITATION, THE INVALIDITY OR IRREGULARITY IN
WHOLE OR IN PART OF ANY GUARANTEED OBLIGATION OR OF ANY GUARANTEED AGREEMENT OR
ANY LIMITATION ON THE LIABILITY OF THE MANAGERS, PR TENANT OR (WHEN THE JM LEASE
BECOMES EFFECTIVE) JM TENANT THEREUNDER OR ANY LIMITATION ON THE METHOD OR TERMS
OF PAYMENT THEREUNDER WHICH MAY NOW OR HEREAFTER BE CAUSED OR IMPOSED IN ANY
MANNER WHATSOEVER, THE GUARANTEES CONTAINED IN THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS SET FORTH HEREIN
AND SHALL BE BINDING UPON THE GUARANTOR TO THE SAME EXTENT AS IF THE GUARANTOR
AT ALL TIMES HAD BEEN THE PRINCIPAL DEBTOR AND OBLIGOR ON ALL SUCH GUARANTEED
OBLIGATIONS.


 


5.                                      ADDITIONAL GUARANTEES. THIS AGREEMENT
SHALL BE IN ADDITION TO ANY OTHER GUARANTEE OR OTHER SECURITY FOR THE GUARANTEED
OBLIGATIONS AND IT SHALL NOT BE PREJUDICED OR RENDERED UNENFORCEABLE BY THE
INVALIDITY OF ANY SUCH OTHER GUARANTEE OR SECURITY OR BY ANY WAIVER, AMENDMENT,
RELEASE OR MODIFICATION THEREOF.


 


6.                                      CONSENTS AND WAIVERS, ETC. THE GUARANTOR
HEREBY ACKNOWLEDGES RECEIPT OF CORRECT AND COMPLETE COPIES OF EACH OF THE
GUARANTEED AGREEMENTS

 

11

--------------------------------------------------------------------------------


 


AND CONSENTS TO ALL OF THE TERMS AND PROVISIONS THEREOF, AS THE SAME MAY BE FROM
TIME TO TIME HEREAFTER AMENDED OR CHANGED IN ACCORDANCE THEREWITH, AND WAIVES,
TO THE EXTENT THE GUARANTOR LAWFULLY MAY DO SO, (A) PRESENTMENT, DEMAND FOR
PAYMENT, AND PROTEST OF NONPAYMENT, OF ANY OF THE GUARANTEED OBLIGATIONS, (B)
NOTICE OF ACCEPTANCE OF THIS AGREEMENT AND OF DILIGENCE, PRESENTMENT, DEMAND AND
PROTEST, (C) NOTICE OF ANY DEFAULT HEREUNDER AND ANY DEFAULT, BREACH OR
NONPERFORMANCE UNDER THE GUARANTEED AGREEMENTS OR A MANAGER EVENT OF DEFAULT OR
MANAGER DEFAULT UNDER ANY MANAGEMENT AGREEMENT OR AN EVENT OF DEFAULT UNDER THE
PR LEASE OR JM LEASE EXCEPT AS EXPRESSLY PROVIDED IN SECTION 3, (D) NOTICE OF
THE TERMS, TIME AND PLACE OF ANY PRIVATE OR PUBLIC SALE OF COLLATERAL HELD AS
SECURITY FOR THE GUARANTEED OBLIGATIONS, (E) DEMAND FOR PERFORMANCE OR
OBSERVANCE OF, AND ANY ENFORCEMENT OF ANY PROVISION OF, OR ANY PURSUIT OR
EXHAUSTION OF RIGHTS OR REMEDIES AGAINST THE MANAGERS, OR PR TENANT, JM TENANT
OR ANY OTHER GUARANTOR OF THE GUARANTEED OBLIGATIONS, UNDER OR PURSUANT TO THE
GUARANTEED AGREEMENTS, OR ANY AGREEMENT DIRECTLY OR INDIRECTLY RELATING THERETO
AND ANY REQUIREMENTS OF DILIGENCE OR PROMPTNESS ON THE PART OF THE HOLDERS OF
THE GUARANTEED OBLIGATIONS IN CONNECTION THEREWITH, AND (F) ANY AND ALL DEMANDS
AND NOTICES OF EVERY KIND AND DESCRIPTION WITH RESPECT TO THE FOREGOING OR WHICH
MAY BE REQUIRED TO BE GIVEN BY ANY STATUTE OR RULE OF LAW.


 


7.                                      NO IMPAIRMENT, ETC. THE OBLIGATIONS,
COVENANTS, AGREEMENTS AND DUTIES OF THE GUARANTOR UNDER THIS AGREEMENT SHALL NOT
BE AFFECTED OR IMPAIRED BY ANY ASSIGNMENT OR TRANSFER IN WHOLE OR IN PART OF ANY
OF THE GUARANTEED OBLIGATIONS WITHOUT NOTICE TO THE GUARANTOR, OR ANY WAIVER BY
HPT OR ANY HOLDER OF ANY OF THE GUARANTEED OBLIGATIONS OR BY THE HOLDERS OF ALL
OF THE GUARANTEED OBLIGATIONS OF THE PERFORMANCE OR OBSERVANCE BY THE MANAGERS,
PR TENANT, JM TENANT OR ANY OTHER GUARANTOR OF ANY OF THE AGREEMENTS, COVENANTS,
TERMS OR CONDITIONS CONTAINED IN THE GUARANTEED OBLIGATIONS OR THE GUARANTEED
AGREEMENTS OR ANY INDULGENCE IN OR THE EXTENSION OF THE TIME FOR PAYMENT BY THE
MANAGERS, PR TENANT, JM TENANT OR ANY OTHER GUARANTOR OF ANY AMOUNTS PAYABLE
UNDER OR IN CONNECTION WITH THE GUARANTEED OBLIGATIONS OR THE GUARANTEED
AGREEMENTS OR ANY OTHER INSTRUMENT OR AGREEMENT RELATING TO THE GUARANTEED
OBLIGATIONS OR OF THE TIME FOR PERFORMANCE BY THE MANAGERS, PR TENANT, JM TENANT
OR ANY OTHER GUARANTOR OF ANY OTHER OBLIGATIONS UNDER OR ARISING OUT OF ANY OF
THE FOREGOING OR THE EXTENSION OR RENEWAL THEREOF, OR THE MODIFICATION OR
AMENDMENT MADE WITH THE CONSENT OF THE GUARANTOR OF ANY DUTY, AGREEMENT OR
OBLIGATION OF THE MANAGERS, PR TENANT OR ANY OTHER GUARANTOR SET FORTH IN ANY OF
THE FOREGOING, OR THE VOLUNTARY OR INVOLUNTARY SALE OR OTHER DISPOSITION OF ALL
OR SUBSTANTIALLY ALL THE ASSETS OF THE MANAGERS, PR TENANT, JM TENANT OR ANY
OTHER GUARANTOR OR INSOLVENCY, BANKRUPTCY, OR OTHER SIMILAR PROCEEDINGS
AFFECTING THE MANAGERS, PR TENANT, JM TENANT OR ANY OTHER GUARANTOR OR ANY
ASSETS OF THE MANAGERS, PR TENANT, JM TENANT OR ANY SUCH OTHER GUARANTOR, OR THE
RELEASE OR DISCHARGE OF THE MANAGERS, PR TENANT, JM TENANT OR ANY SUCH OTHER
GUARANTOR FROM THE PERFORMANCE OR OBSERVANCE OF ANY AGREEMENT, COVENANT, TERM OR
CONDITION CONTAINED IN ANY OF THE FOREGOING WITHOUT THE CONSENT OF THE HOLDERS
OF THE GUARANTEED OBLIGATIONS BY OPERATION OF LAW.

 

12

--------------------------------------------------------------------------------


 


8.                                      REIMBURSEMENT, SUBROGATION, ETC. THE
GUARANTOR HEREBY COVENANTS AND AGREES THAT THE GUARANTOR WILL NOT ENFORCE OR
OTHERWISE EXERCISE ANY RIGHTS OF REIMBURSEMENT, SUBROGATION, CONTRIBUTION OR
OTHER SIMILAR RIGHTS AGAINST THE MANAGERS, PR TENANT OR ANY OTHER PERSON WITH
RESPECT TO THE GUARANTEED OBLIGATIONS PRIOR TO THE IRREVOCABLE PAYMENT IN FULL
OF ALL AMOUNTS THEN DUE AND OWING BUT UNPAID UNDER THE GUARANTEED AGREEMENTS.
UNTIL THE GUARANTEED OBLIGATIONS HAVE BEEN SATISFIED IN FULL, THE GUARANTOR
SHALL NOT HAVE ANY RIGHT OF SUBROGATION, AND THE GUARANTOR WAIVES ANY DEFENSE IT
MAY HAVE BASED UPON ANY ELECTION OF REMEDIES BY HPT WHICH DESTROYS THE
GUARANTOR’S SUBROGATION RIGHTS OR THE GUARANTOR’S RIGHTS TO PROCEED AGAINST THE
MANAGERS OR PR TENANT FOR REIMBURSEMENT, INCLUDING, WITHOUT LIMITATION, ANY LOSS
OF RIGHTS THE GUARANTOR MAY SUFFER BY REASON OF ANY RIGHTS, POWERS OR REMEDIES
OF THE MANAGERS OR PR TENANT IN CONNECTION WITH ANY ANTI-DEFICIENCY LAWS OR ANY
OTHER LAWS LIMITING, QUALIFYING OR DISCHARGING THE INDEBTEDNESS TO HPT. UNTIL
ALL OBLIGATIONS OF THE MANAGERS AND PR TENANT PURSUANT TO THE GUARANTEED
AGREEMENTS SHALL HAVE BEEN IRREVOCABLY PAID AND SATISFIED IN FULL, THE GUARANTOR
WAIVES ANY RIGHT TO ENFORCE ANY REMEDY WHICH HPT NOW HAS OR MAY IN THE FUTURE
HAVE AGAINST THE MANAGERS, PR TENANT, ANY OTHER GUARANTOR OR ANY OTHER PERSON
AND ANY BENEFIT OF, OR ANY RIGHT TO PARTICIPATE IN, ANY SECURITY WHATSOEVER NOW
OR IN THE FUTURE HELD BY HPT. NOTHING CONTAINED IN THIS SECTION 8 SHALL LIMIT
ANY OF GUARANTOR’S RIGHTS UNDER THE MANAGEMENT AGREEMENTS.


 


9.                                      DEFEASANCE; GUARANTY LIMITATIONS. THE
GUARANTOR’S OBLIGATIONS UNDER SECTION 3 SHALL TERMINATE UPON THE DATE ON WHICH
THE GUARANTEED OBLIGATIONS HAVE BEEN PAID AND PERFORMED IN FULL AND ALL OTHER
OBLIGATIONS OF THE GUARANTOR TO HPT UNDER THIS AGREEMENT HAVE BEEN IRREVOCABLY
SATISFIED IN FULL; PROVIDED, HOWEVER, CERTAIN OF THE GUARANTOR’S OBLIGATIONS
UNDER SECTION 3 SHALL BE SUBJECT TO EARLY TERMINATION SUBJECT TO, AND UPON, THE
TERMS AND CONDITIONS SET FORTH IN SECTION 10 HEREOF; PROVIDED FURTHER, HOWEVER,
IF AT ANY TIME, ALL OR ANY PART OF ANY PAYMENT APPLIED ON ACCOUNT OF THE
GUARANTEED OBLIGATIONS IS OR MUST BE RESCINDED OR RETURNED FOR ANY REASON
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE INSOLVENCY, BANKRUPTCY OR
REORGANIZATION OF THE MANAGERS, PR TENANT OR JM TENANT), THIS AGREEMENT, TO THE
EXTENT SUCH PAYMENT IS OR MUST BE RESCINDED OR RETURNED, SHALL BE DEEMED TO HAVE
CONTINUED IN EXISTENCE NOTWITHSTANDING ANY SUCH TERMINATION. NOTWITHSTANDING
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL THE
GUARANTOR’S LIABILITY UNDER SECTION 3 EXCEED THE OUTSTANDING BALANCE.


 


10.                               SEVERANCE. SUBJECT, IN EACH CASE, TO THE
SECOND PROVISO CONTAINED IN SECTION 9 ABOVE, THE GUARANTOR’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL TERMINATE AS FOLLOWS:


 


10.1                        IHG4. (A)  IF (I) THE IHG4 COVERAGE DATE SHALL HAVE
OCCURRED, AND (II) THE GUARANTOR IS NOT THEN IN DEFAULT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, THEN, ON SUCH DATE (THE “IHG4 SEVERANCE DATE”), THE GUARANTOR’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL TERMINATE WITH RESPECT TO THE IHG4
GUARANTEED OBLIGATIONS.

 

13

--------------------------------------------------------------------------------


 


10.2                        IHG5. (A)  IF (I) THE IHG5 COVERAGE DATE SHALL HAVE
OCCURRED, AND (II) THE GUARANTOR IS NOT THEN IN DEFAULT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, THEN, ON SUCH DATE (THE “IHG5 SEVERANCE DATE”), THE GUARANTOR’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL TERMINATE WITH RESPECT TO THE IHG5
GUARANTEED OBLIGATIONS.


 


10.3                        CANDLEWOOD AND STAYBRIDGE. (A)  IF (I) THE IHG4
COVERAGE SEVERANCE DATE SHALL HAVE OCCURRED, (II) THE IHG5 COVERAGE SEVERANCE
DATE SHALL HAVE OCCURRED, (III) THE GUARANTOR IS NOT THEN IN DEFAULT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, AND (IV) THE GUARANTOR SHALL HAVE DELIVERED TO
HPT AND TRS1 EXECUTED COUNTERPARTS OF THE NEW GUARANTIES AND AN OPINION OF
COUNSEL SATISFACTORY TO TRUST WITH RESPECT TO, AMONG OTHER THINGS, THE EXISTENCE
AND GOOD STANDING OF THE GUARANTOR AND THE DUE EXECUTION, DELIVERY AND
ENFORCEABILITY OF THE NEW GUARANTIES THEN, ON THE DATE ON WHICH THE NEW
GUARANTIES AND SUCH OPINION ARE DELIVERED (THE “OTHER SEVERANCE DATE”), THE
GUARANTOR’S OBLIGATIONS UNDER THIS AGREEMENT SHALL TERMINATE.


 

If any Substitute Guarantor has succeeded to the interests of the Guarantor
named herein, then the termination of such Substitute Guarantor’s obligations
under this Agreement shall be further conditioned upon such Substitute Guarantor
satisfying the requirements with respect to a Substitute Guarantor under each of
the New Guaranties, including, without limitation, the obligation to Provide
Collateral under each of the New Guaranties (if applicable). Notwithstanding the
foregoing, the termination of the Guarantor’s obligations under this Agreement
shall not diminish, impair or otherwise affect the Guarantor’s obligations under
the New Guaranties.

 


11.                               NOTICES. (A)  ANY AND ALL NOTICES, DEMANDS,
CONSENTS, APPROVALS, OFFERS, ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS AGREEMENT SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING
AND THE SAME SHALL BE DELIVERED EITHER BY HAND, BY TELECOPIER WITH WRITTEN
ACKNOWLEDGMENT OF RECEIPT (PROVIDED A COPY THEREOF IS SENT BY FEDERAL EXPRESS OR
SIMILAR EXPEDITED COMMERCIAL CARRIER FOR DELIVERY ON THE NEXT BUSINESS DAY), OR
FEDERAL EXPRESS OR SIMILAR EXPEDITED COMMERCIAL CARRIER, ADDRESSED TO THE
RECIPIENT OF THE NOTICE, POSTPAID AND REGISTERED OR CERTIFIED WITH RETURN
RECEIPT REQUESTED (IF BY MAIL), OR WITH ALL FREIGHT CHARGES PREPAID (IF BY
FEDERAL EXPRESS OR SIMILAR CARRIER).


 

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)  All such notices shall be addressed,

 

14

--------------------------------------------------------------------------------


 

if to HPT to:

 

c/o Hospitality Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attn:  Mr. John G. Murray

[Telecopier No. (617) 969-5730]

 

with a copy to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, Massachusetts 02109

Attn:  Nancy S. Grodberg, Esq.

[Telecopier No. (617) 338-2880]

 

if to the Guarantor to:

 

Intercontinental Hotels Group PLC

67 Alma Road

Windsor

Berkshire SL4 3HD

ENGLAND

Attn: Company Secretary

Telecopier No. +44 1753 410101

 

with a copy to:

 

Intercontinental Hotels Resources Group, Inc.

Three Ravinia Drive

Suite 100

Atlanta, Georgia 30346

Attn:  Vice President, Asset Management

[Telecopier No. 770-604-5340]

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 


12.                               SUCCESSORS AND ASSIGNS. WHENEVER IN THIS
AGREEMENT, ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE
DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY, INCLUDING WITHOUT
LIMITATION THE HOLDERS, FROM TIME TO TIME, OF THE GUARANTEED OBLIGATIONS; AND
ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS BY OR ON BEHALF OF THE
GUARANTOR WHICH ARE CONTAINED IN THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
HPT’S SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT LIMITATION, SUCH HOLDERS,
WHETHER SO EXPRESSED OR NOT.

 

15

--------------------------------------------------------------------------------


 


13.                               APPLICABLE LAW. EXCEPT AS TO MATTERS REGARDING
THE INTERNAL AFFAIRS OF HPT AND ISSUES OF OR LIMITATIONS ON ANY PERSONAL
LIABILITY OF THE SHAREHOLDERS AND TRUSTEES OF HPT FOR OBLIGATIONS OF HPT, AS TO
WHICH THE LAWS OF THE STATE OF MARYLAND SHALL GOVERN, THIS AGREEMENT AND ANY
OTHER INSTRUMENTS EXECUTED AND DELIVERED TO EVIDENCE, COMPLETE OR PERFECT THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE INTERPRETED, CONSTRUED, APPLIED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS BETWEEN
RESIDENTS OF NEW YORK WHICH ARE TO BE PERFORMED ENTIRELY WITHIN NEW YORK,
REGARDLESS OF (I) WHERE ANY SUCH INSTRUMENT IS EXECUTED OR DELIVERED; OR (II)
WHERE ANY PAYMENT OR OTHER PERFORMANCE REQUIRED BY ANY SUCH INSTRUMENT IS MADE
OR REQUIRED TO BE MADE; OR (III) WHERE ANY BREACH OF ANY PROVISION OF ANY SUCH
INSTRUMENT OCCURS, OR ANY CAUSE OF ACTION OTHERWISE ACCRUES; OR (IV) WHERE ANY
ACTION OR OTHER PROCEEDING IS INSTITUTED OR PENDING; OR (V) THE NATIONALITY,
CITIZENSHIP, DOMICILE, PRINCIPAL PLACE OF BUSINESS, OR JURISDICTION OF
ORGANIZATION OR DOMESTICATION OF ANY PARTY; OR (VI) WHETHER THE LAWS OF THE
FORUM JURISDICTION OTHERWISE WOULD APPLY THE LAWS OF A JURISDICTION OTHER THAN
NEW YORK; OR (VII) ANY COMBINATION OF THE FOREGOING.


 

All actions and proceedings arising out of or in any way relating to this
Agreement shall be brought, heard, and determined exclusively in an otherwise
appropriate federal or state court located within the State of New York.
Guarantor hereby (i) submits to the exclusive jurisdiction of any New York
federal or state court of otherwise competent jurisdiction for the purpose of
any action or proceeding arising out of or relating to this Agreement and (ii)
voluntarily and irrevocably waives, and agrees not to assert by way of motion,
defense, or otherwise in any such action or proceeding, any claim or defense
that it is not personally subject to the jurisdiction of such a court, that such
a court lacks personal jurisdiction over Guarantor or the matter, that the
action or proceeding has been brought in an inconvenient or improper forum, that
the venue of the action or proceeding is improper, or that this Agreement may
not be enforced in or by such a court. To the maximum extent permitted by
applicable law, Guarantor consents to service of process by registered mail,
return receipt requested, or by any other manner provided by law.

 

To the maximum extent permitted by applicable law, each of the parties hereto
waives its rights to trial by jury with respect to this Agreement or any matter
arising in connection herewith.

 


14.                               MODIFICATION OF AGREEMENT. NO MODIFICATION OR
WAIVER OF ANY PROVISION OF THIS AGREEMENT, NOR ANY CONSENT TO ANY DEPARTURE BY
THE GUARANTOR THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL
BE IN WRITING AND SIGNED BY HPT, AND SUCH MODIFICATION, WAIVER OR CONSENT SHALL
BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCES AND FOR THE PURPOSE FOR WHICH GIVEN.
NO NOTICE TO OR DEMAND ON THE GUARANTOR IN ANY CASE SHALL ENTITLE THE GUARANTOR
TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER
CIRCUMSTANCES.


 


15.                               WAIVER OF RIGHTS BY HPT. NEITHER ANY FAILURE
NOR ANY DELAY ON HPT’S PART IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER
THIS AGREEMENT

 

16

--------------------------------------------------------------------------------


 


SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE
THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE, OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE.


 


16.                               SEVERABILITY. IN CASE ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT SHOULD BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY, BUT THIS AGREEMENT SHALL BE REFORMED AND CONSTRUED AND
ENFORCED TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.


 


17.                               ENTIRE CONTRACT. THIS AGREEMENT CONSTITUTES
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SHALL SUPERSEDE AND TAKE THE PLACE OF ANY OTHER INSTRUMENTS
PURPORTING TO BE AN AGREEMENT OF THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER HEREOF.


 


18.                               HEADINGS; COUNTERPARTS. HEADINGS IN THIS
AGREEMENT ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE
AFFECT THE MEANING HEREOF. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT, AND IN PLEADING OR PROVING ANY PROVISION OF
THIS AGREEMENT, IT SHALL NOT BE NECESSARY TO PRODUCE MORE THAN ONE OF SUCH
COUNTERPARTS.


 


19.                               REMEDIES CUMULATIVE. NO REMEDY HEREIN
CONFERRED UPON HPT IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY, AND SUBJECT
TO THE LIMITATIONS SET FORTH IN SECTION 9 ABOVE, EACH AND EVERY REMEDY SHALL BE
CUMULATIVE AND SHALL BE IN ADDITION TO EVERY OTHER REMEDY GIVEN HEREUNDER OR NOW
OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE OR OTHERWISE.


 


20.                               NONLIABILITY OF TRUSTEES. THE DECLARATION OF
TRUST ESTABLISHING TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO
(THE “DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND
TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT, AND THE GUARANTOR HEREBY
AGREES THAT, THE NAME “HOSPITALITY PROPERTIES TRUST” REFERS TO THE TRUSTEES
UNDER THE DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR
PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, TRUST. ALL PERSONS DEALING WITH TRUST, IN ANY
WAY, SHALL LOOK ONLY TO THE ASSETS OF TRUST FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.


 


21.                               EFFECTIVE DATE. THIS AGREEMENT SHALL BE OF NO
FORCE OR EFFECT UNLESS AND UNTIL THE EFFECTIVE DATE OCCURS.


 


22.                               PR GUARANTY OBLIGATIONS. GUARANTOR
ACKNOWLEDGES AND AGREES THAT AT ANY TIME THERE IS ANY AMOUNT DUE AND OTHERWISE
PAYABLE UNDER THE PR GUARANTY, HPT SHALL BE ENTITLED TO TREAT ANY PAYMENT BY
GUARANTOR AS A PAYMENT BY THE PR TENANT UNDER THE PR GUARANTY AND TO THE EXTENT
HPT

 

17

--------------------------------------------------------------------------------


 


SO ELECTS SUCH PAYMENT SHALL NOT RESULT IN A REDUCTION IN THE OUTSTANDING
BALANCE.


 


23.                               RESTATEMENT. THIS AGREEMENT SUPERCEDES, AMENDS
AND RESTATES IN ITS ENTIRETY THE EXISTING GUARANTY.

 

18

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

INTERCONTINENTAL HOTELS GROUP PLC

 

 

 

 

 

By:

/s/ Richard Solomons

 

 

Its:

Director

 

 

 

By:

/s/ Stevan Porter

 

 

Its:

Director

 

 

[Signatures continue on next page.]

 

19

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

HPT TRS IHG-1, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

Vice President

 

 

 

 

 

HPT TRS IHG-2, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

Vice President

 

 

 

 

 

HPT TRS IHG-3, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

Vice President

 

 

 

HPT IHG PR, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

--------------------------------------------------------------------------------